DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 30, 32, 35, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20100113091 A1) in view of Sypitkowski et al. (US 20170136948 A1).

Regarding claims 21 and 37, Sharma discloses a method for determining a plurality of feature points of an image implemented on a computing device including at least one processor and a storage, the method comprising and a system comprising: at least one storage including a set of instructions or programs; at least one processor configured to communicate with the at least one storage, wherein when executing the set of instructions or programs, the at least one 



Sypitkowski et al. teach decomposing the image (After the conversion to gray scale, a Gaussian blur filter is applied to reduce some of the aliasing artifacts (step 405). In some implementations, this filtering is performed before the down conversion, [0040]) generating a difference image corresponding to the decomposed image (The ORB feature detector is based on the FAST detection algorithm but also provides feature point orientation information to better support affine differences between the two overlapping images, [0042], nearest matches are the ones with the smallest hamming distance between the two points, [0044], constructing a coarse histogram based on the distances .DELTA.X and .DELTA.Y in each matched pairing of points, [0046]); generating a plurality of extreme points based on the difference image and grayscale values thereof and determining the plurality of feature points based on the filtered extreme points (four extreme matched points (i.e., the four remaining matched points after the filter that are located the farthest from each other) in each region interest are selected, [0046], four extreme matched points, [0047]), and filtering out at least one extreme point on a sharp boundary of the image from the plurality of extreme points (Points that are not "uniquely" matched to a single corresponding point in the other camera image are discarded, [0044], acquire numerous feature points and to then filter out the "bad" ones with the matching operations, [0046]).

Sharma and Sypitkowski et al. are in the same art of applying Gaussian blur (Sharma, [0114], Sypitkowski et al., [0040]). The combination of Sypitkowski et al. with Sharma enables the labeling of extreme points. It would have been obvious at the time of filing to one of ordinary 

Regarding claim 22, Sharma and Sypitkowski et al. disclose the method of claim 21. Sharma further teach the decomposing the image includes: decomposing the image based on Gaussian pyramid decomposition (convolving the image with Gaussian blur filters at different scales (resolutions), and determining differences between successive Gaussian-blurred images, [0119], The difference of Gaussians approach is an approximation of such Laplacian operation, expressed in a pyramid setting, [0120]).

Regarding claim 23, Sharma and Sypitkowski et al. disclose the method of claim 21. Sharma further discloses the generating a difference image corresponding to the decomposed image includes: executing a convolution between the image and a Gaussian function to generate a plurality of smoothing images (This is done by convolving the image with Gaussian blur filters at different scales (resolutions), [0119]); down-sampling the plurality of smoothing images to generate the decomposed image in different scales (Zooming-out may entail an operation such as averaging to yield the new ( down-sampled) pixel values, [0092], Gaussian blur filters at different scales (resolutions), [0119]); determining at least one difference among the plurality of down-sampled smoothing images included in the decomposed image; and generating the difference image based on the at least one difference (This is done by convolving the image with Gaussian blur filters at different scales (resolutions), and determining differences between 

Regarding claim 24, Sharma and Sypitkowski et al. discloses the method of claim 23. Sharma further discloses the plurality of smoothing images being arranged in layers, wherein the determining at least one difference among the plurality of smoothing images includes: determining the at least one difference between two adjacent layers of the plurality of down-sampled smoothing images (“This is done by convolving the image with Gaussian blur filters at different scales (resolutions), and determining differences between successive Gaussian-blurred images. Keypoints are those image features having maxima or minima of the difference of Gaussians occurring at multiple scales. (Each pixel in a difference-of-Gaussian frame is compared to its eight neighbors at the same scale, and corresponding pixels in each of the neighboring scales (e.g., nine other scales). If the pixel value is a maximum or minimum from all these pixels, it is selected as a candidate keypoint”, [0119]).

Regarding claims 30 and 40, Sharma and Sypitkowski et al. disclose the method and system of claims 21 and 37. Sharma further teaches the filtering out at least one extreme point on a sharp boundary of the image from the plurality of extreme points includes: calculating a largest principal curvature and a smallest principal curvature of each of the extreme points based on a change of surrounding pixel points; and determining whether the extreme point is on the sharp boundary of the image according to a ratio of the largest principal curvature to the smallest 

Regarding claim 32, Sharma and Sypitkowski et al. discloses the method of claim 30. Sharma further teaches a threshold ([0047], [0053], [0059], [0084]-[0086], [0094], [0100], [0106], [0119], [0122], [0123]), but does not explicitly disclose wherein the preset threshold varies between 1 and 30. It would have been obvious to one having ordinary skill in the art at the time the invention was made to range for instance from 1-30, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 35, Sharma and Sypitkowski et al. discloses the method of claim 21. Sypitkowski et al. further teach determining a plurality of second feature points of a second image; matching the plurality of feature points with the plurality of second feature points to generate a plurality of point pairs; determining a first region on the image and a second region .

Claims 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20100113091 A1) and Sypitkowski et al. (US 20170136948 A1) as applied to claims 21 and 37 above, further in view of Hamamura et al. (US 6411741 B1).

Regarding claims 25 and 38, Sharma and Sypitkowski et al. disclose the method and system of claims 21 and 37. Sharma further partly discloses each of the plurality of extreme points includes a pixel point that has a largest absolute value of a grayscale in a region with a preset size in the image (This operation creates three quantized levels from the second derivative of the luminance plane--the first level corresponding to the negative second derivatives exceeding the threshold, the second level corresponding to the second derivatives whose magnitudes ( absolute value) are less than or equal to the threshold, and the third level corresponding to the positive second derivatives higher than the threshold, [0047], When an image is subjected to cropping, the cropped image retains part of the characteristics of the original image. A large number (often a majority) of the nonzero bins of the cropped image should then be a subset of the nonzero bins of the original image. A check for cropping would be to test whether Ntr>Tc.times.Nt, where Tc is a cropping threshold that specifies the amount of cropping that can be tolerated, [0085], the size of the resulting image--in pixels--remains the same while the image content (or object within the image) is scaled up (i.e., zooming in and cropping); and another in which the size of the resulting image--in pixels--remains the same while the image content is scaled down (i.e., zooming out and adding new background), [0088]), but another reference is provided to make this more explicit.

Hamamura et al. teach each of the plurality of extreme points includes a pixel point that has a largest absolute value of a grayscale in a region with a preset size in the image (two-

Sharma and Hamamura et al. are in the same art of characteristic detection (Sharma, abstract, Hamamura et al., abstract). The combination of Hamamura et al. with Sharma and Sypitkowski et al. enables the use of a largest average value. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the value of Hamamura et al. with the invention of Sharma and Sypitkowski et al. as this was known at the time of filing, the combination would have predictable results, and as Hamamura et al. indicate “provide an image processing apparatus wherein not only an edge portion but also an inside portion of a character (line image component) is discriminated and the quality of the character (line image component) is enhanced” (col. 2, lines 25-30), indicating the expansion of applications to character detection and improvement to reliability when combined with Sharma and Sypitkowski et al..

Claims 26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20100113091 A1) and Sypitkowski et al. (US 20170136948 A1) and Hamamura et .

Regarding claims 26 and 39, Sharma and Sypitkowski et al. disclose the method and system of claims 25 and 38. Sharma further partly discloses the difference image comprising a plurality of layers, wherein the generating a plurality of extreme points based on the difference image and grayscale values thereof includes: in each of the plurality of layers of the difference image, comparing absolute values of grayscales of pixel points with each other in a region with the preset size in the layer; and determining a preliminary pixel point whose absolute value of a grayscale is larger than absolute values of the grayscales of other pixel points in the region as one of the plurality of extreme points (“Small magnitudes can be identified by comparison with a threshold, where the threshold itself is adjusted in accordance with the dynamic range of the luminance plane. This operation creates three quantized levels from the second derivative of the luminance plane--the first level corresponding to the negative second derivatives exceeding the threshold, the second level corresponding to the second derivatives whose magnitudes (absolute value) are less than or equal to the threshold, and the third level corresponding to the positive second derivatives higher than the threshold”, [0047], checking whether the standardized histogram intersection exceeds a set threshold, [0086], If the contrast is less than a threshold (e.g., 0.03), the keypoint is discarded, [0123]), but another reference is provided to further teach this. 

Ikeda teaches the difference image comprising a plurality of layers, wherein the generating a plurality of extreme points based on the difference image and grayscale values thereof includes: in each of the plurality of layers of the difference image, comparing absolute values of 

Sharma and Ikeda are in the same art of characteristic detection (Sharma, abstract, Ikeda, abstract). The combination of Ikeda with Sharma and Sypitkowski et al. and Hamamura et al. enables the use of comparing an average value. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the comparing of Ikeda with the invention of Sharma and Sypitkowski et al. and Hamamura et al. as this was known at the time of filing, the combination would have predictable results, and as Ikeda indicates this can result in improved processing time ([0080]), indicating the processing improvement when combined with Sharma and Sypitkowski et al. and Hamamura et al..

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20100113091 A1) in view of Sypitkowski et al. (US 20170136948 A1) and Hamamura et al. (US .

Regarding claim 29, Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda disclose the method of claim 26. Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda do not explicitly disclose the generating a plurality of extreme points based on the difference image and grayscale values thereof includes: sorting the preliminary pixel points in a descending order according to the absolute values of grayscales of the preliminary pixel points; determining N pixel points with the highest absolute values of grayscales among the preliminary pixel points; modifying positions of the N pixel points; and determining the N pixel points with the modified positions as at least a part of the plurality of extreme points. 

Hao et al. teach the generating a plurality of extreme points based on the difference image and grayscale values thereof includes: sorting the preliminary pixel points in a descending order according to the absolute values of grayscales of the preliminary pixel points; determining N pixel points with the highest absolute values of grayscales among the preliminary pixel points; modifying positions of the N pixel points; and determining the N pixel points with the modified positions as at least a part of the plurality of extreme points (“rearranging the colored pixels in the geocoded pixel pattern by : sorting a list of the colored pixels in a descending order based on the attribute values associated with the colored pixels, from a colored pixel having a highest attribute value to a colored pixel having a lowest attribute value, maintaining the colored pixel having the highest attribute value at its position in the geocoded pixel pattern, and repositioning the remaining colored pixels in the sorted list, one by one in the descending order, around the colored pixel having the highest attribute value in a concentric fashion such that the 

Sharma and Hao et al. are in the same art of zooming an image portion (Sharma, [0088], Hao et al., col. 6, lines 40-60). The combination of Hao et al. with Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda enables the point sorting. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the sorting of Hao et al. with the invention of Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda as this was known at the time of filing, the combination would have predictable results, and as Hao et al. indicate this improves data visualization (col. 2, lines 1-10), indicating the benefit when combined with Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20100113091 A1) and Sypitkowski et al. (US 20170136948 A1) and Hamamura et al. (US 6411741 B1) as applied to claim 25, further in view of Inomata et al. (US 20140321703 A1).

Regarding claim 33, Sharma and Sypitkowski et al. and Hamamura et al. disclose the method of claim 25. Sharma and Sypitkowski et al. and Hamamura et al. do not explicitly disclose a preset size of the region is associated with intensity of at least one of the plurality of feature points, a size of an area where the at least one of the plurality of feature points is located. 

Inomata et al. teach a preset size of the region is associated with intensity of at least one of the plurality of feature points, a size of an area where the at least one of the plurality of feature 

Sharma and Inomata et al. are in the same art of difference images (Sharma, [0119], Inomata et al., abstract). The combination of Inomata et al. with Sharma and Sypitkowski et al. and Hamamura et al. enables the use of an intensity. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the intensity of Inomata et al. with the invention of Sharma and Sypitkowski et al. and Hamamura et al. as this was known at the time of filing, the combination would have predictable results, and as Inomata et al. indicate “Furthermore, in photographed images that include many moving subjects and that, as a whole, contain a lot of movement (includes the motion area at a high proportion), only an area with a large movement can be correctly determined to be the motion area. In this way, it is possible to generate a composite image in which the motion area is correctly determined based on any one of the photographic conditions, the features of the photographed images and a user input” ([0303]), indicating the improvement when dealing with motion when combined with Sharma and Sypitkowski et al. and Hamamura et al..

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20100113091 A1) and Sypitkowski et al. (US 20170136948 A1) and Hamamura et al. (US 6411741 B1) and Ikeda (US 20100322475 A1) as applied to claim 26 above, further in view of Yamada (US 20010026643 A1).

Regarding claim 34, Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda disclose the method of claim 26. Sharma and Hamamura et al. and Ikeda do not explicitly disclose controlling a count of the feature points and a time required to detect the feature points by controlling sizes of the different scales. 

Yamada teaches controlling a count of the feature points and a time required to detect the feature points by controlling sizes of the different scales (When the image -size of a reconstructed image becomes 2.sup.2k times (where k is a negative integer) the reference -resolution image, the reconstructed image becomes a reduction image, having a smaller number of pixels than the reference -resolution image. Because a predetermined image-processing process such as an enhancement process, etc., can be performed on this reduction image, the calculation time for performing the predetermined image-processing process can be reduced, [0037]; Furthermore, for cases in which the image -size of an output image is to be made smaller than that of the reference -resolution image, an image to be processed becomes a reduction image whose number of pixels is smaller than that of the reference -resolution image, and a predetermined process such as an enhancement process, etc., can be performed on the reduction image, whereby the calculation time for the predetermined process can be shortened, [0108]; For cases in which an image smaller in image -size than the reference -

Sharma and Yamada are in the same art of Gaussian pyramid/resolutions (Sharma, [0119], Yamada, [0124]). The combination of Yamada with Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda enables the controlling scale size. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the custom size of Yamada with the invention of Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda as this was known at the time of filing, the combination would have predictable results, and as Yamada indicates this improves processing time ([0121]), indicating the processing benefit when combined with Sharma and Sypitkowski et al. and Hamamura et al. and Ikeda.

Allowable Subject Matter
Claims 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following art is cited as relevant: US 10755449 B2 (“Here, the repetition unit 34 calculates a variation between the new tomographic image Dsj and the tomographic image Dj in a case where the new tomographic image Dsj is produced. For example, in each tomographic layer where the tomographic image Dsj is calculated, the sum of absolute values of difference values between corresponding pixels of the new tomographic image Dsj and the tomographic image Dj in a corresponding tomographic layer is calculated. In addition, the sum of the squares of the difference values may be calculated instead of the sum 
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130245461 A1 (A plurality of characteristic or prominent features in a first image may be identified, e.g. features characterized by a large gradient or large curvature of a surface profile, or a steep intensity gradient in an intensity image. Such features may serve as landmarks hb2/that can be identified in consecutive images taken after the position or orientation of the sensor means and/or display means has been amended, [0051], “Alternatively or additionally, an initial alignment may also be found by means of a landmark-based pose estimation. This can be achieved by identifying a plurality of characteristic landmarks in the range image and/or intensity image provided by the time-of-flight camera 26, or in a video image provided by the (optional) conventional colour camera. Any prominent or US 20110158533 A1 (Feature-points extraction, comprises creating a scale-space pyramid 40, creating difference images 42, finding local extrema, 44 and then choosing a subset of the feature points 46. Generally the subset includes those feature points whose subtraction makes the biggest difference to the image, [0085]); US 20120051635 A1 (“Also, a framework characteristic can include a size that is defined by a number of layers (e.g., image pyramid layers or image difference pyramid layers) in which luminance values remain present in multiple layers as the pixels of the layers are blurred and downsampled, as discussed below in FIG. 3.”, [0040], “Image pyramid generator 1404 blurs the multiple images and downsamples the US 20140293096 A1 (wherein the range filter is dependent on the pixel intensity and photometric similarity between the current pixel and the nearby pixels, abstract, If the domain and range filters are Gaussian filters, for example, the Gaussian variances and filter sizes may be adapted based on the pixel intensity, [0015], adjusting a window size for a specific local image pixel, [0073]); US 20100266189 A1 (Multi -scale decompositions may be "decimating", in that each subsequent level of the decomposition may result in an image smaller in size than an image of the previous level (for example, each subsequent level may have half the number of pixels, both horizontally and vertically). Decimation may allow for more efficient algorithms and therefore faster execution. Since it may be useful, however, to have all the sub-images of the same size and resolution in the gray-scale registration step discussed below, exemplary embodiments of the invention may utilize non-decimating decomposition). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661